In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-942V
                                        UNPUBLISHED


 ERIN MATTHEIS,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: October 7, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On July 31, 2020, Erin Mattheis filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Table injury – Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 7, 2019 influenza (“flu”)
vaccination. Petition at 1. Petitioner further alleges the vaccine was administered within
the United States, that she suffered the residual effects of her injury for more than six
months, and that there has been no prior award or settlement of a civil action on her
behalf as a result of her injury. See Petition at 1 (Preamble), ¶¶ 30, 32. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 4, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

       DICP [or the Division of Injury Compensation Programs, Department of
       Health and Human Services] has reviewed the facts of this case and
       concluded that petitioner’s claim meets the Table criteria for SIRVA.
       Specifically, petitioner had no history of pain, inflammation, or dysfunction
       of the affected shoulder prior to intramuscular vaccine administration that
       would explain the alleged signs, symptoms, examination findings, and/or
       diagnostic studies occurring after vaccine injection; she suffered the onset
       of pain within forty-eight hours of vaccine administration; her pain and
       reduced range of motion were limited to the shoulder in which the
       intramuscular vaccine was administered; and there is no other condition or
       abnormality present that would explain petitioner’s symptoms. 42 C.F.R. §
       100.3(a), (c)(10). Therefore, petitioner is entitled to a presumption of
       vaccine causation.

Id. at 4. Respondent further agrees that

       [w]ith respect to other statutory and jurisdictional issues, the records show
       that the case was timely filed, that the vaccine was received in the United
       States, and that petitioner satisfies the statutory severity requirement by
       suffering the residual effects or complications of her injury for more than six
       months after vaccine administration. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(i).
       Petitioner avers that no civil action or proceedings have been pursued in
       connection with the vaccine-related injury. See 42 U.S.C. §§ 300aa-11(a)(5)
       and -11(c)(1)(E). Thus, in light of the information contained in petitioner’s
       medical records and affidavit, respondent concedes that entitlement to
       compensation is appropriate under the terms of the Vaccine Act.

Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2